NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



COREY RAIA, DOC #S24143,             )
                                     )
             Appellant,              )
                                     )
v.                                   )    Case No. 2D18-2806
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles Roberts,
Judge.

Corey Raia, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


BLACK, BADALAMENTI, and SMITH, JJ., Concur.